Citation Nr: 0207563	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  96-37 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as secondary to a service-connected headache 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's wife


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active service from March 
1966 to March 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 1996 
rating decision by the Roanoke, Virginia, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The case 
was previously before the Board in August 1999, when it was 
remanded for further evidentiary development.


FINDING OF FACT

The veteran's variously diagnosed psychiatric disability was 
not manifested in service; a psychosis was not manifested in 
the first postservice year; and the veteran's current 
psychiatric disability is not shown to have been caused or 
aggravated by his service-connected disabilities.


CONCLUSION OF LAW

Service connection for a psychiatric disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001).  This legislation eliminated the well grounded claim 
provisions previously in effect and provided, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Regulations implementing the VCAA have now 
been published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA and implementing regulations apply in the instant 
case.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  [In Dyment v. 
Principi, 287 F.3d 1377 (2002), and Bernklau v. Principi, No. 
00-7122 (May, 20, 2002), the United States Court of Appeals 
for the Federal Circuit held that the "duty to assist" 
provisions of section 3(a) of the VCAA do not have 
retroactive effect.  The Board remains bound by VAOPGCPREC 
11-2000, which held that they do.  Regardless, for the 
reasons explained below, the matter of VCAA retroactivity is 
moot.]

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
The claim has been considered on the merits.  The record 
includes service medical records, VA examination reports and 
treatment records, and private medical records and opinions.  
The veteran has been notified of the applicable laws and 
regulations, and of the VCAA.  Discussions in the Board 
remand, in the rating decision, in the statement of the case, 
and in supplemental statements of the case have informed him 
what he needs to establish entitlement to the benefit sought 
and what evidence VA has obtained.  Where, as here, there has 
been substantial compliance with the VCAA and the 
implementing regulations, a remand for further review in 
light of the implementing regulations would serve no useful 
purpose.  

Factual Background

Service medical records reveal that the veteran injured his 
nose in a fight in November 1967.  On January 1968 separation 
examination, the veteran reported a broken nose, but the 
examiner noted no sequelae.  There are no complaints of or 
treatment for any psychiatric symptoms reflected in the 
service medical records.

On November 1975 VA psychiatric examination there was no 
evidence of a psychosis, but the veteran's vague descriptions 
of his headaches hinted at conversion problems.

During VA hospitalization in March and April 1978, the 
diagnosis, in pertinent part, was "probable conversion 
reaction of phobic features" related to headaches.  In a 
November 1978 rating decision, service connection was denied 
for the conversion reaction.

During an April 1981 VA examination, the veteran noted that 
his headaches were aggravated by worry.

On psychiatric hospitalization following a suicide attempt in 
February 1983, the diagnosis was dysthymic disorder with 
somatization and an adjustment disorder.  There was no 
evidence of psychosis.  A psychophysiologic or conversion 
reaction, and a history of head trauma were cited, but no 
relationship between the conditions was noted or discussed.

On January 1984 VA neurological consultation, the veteran 
complained of worsening headaches.  The examiner noted a long 
history of psychiatric problems, diagnosed as dysthymic 
disorder.  He noted that an extensive work-up in 1978 
resulted in the consensus that the headaches were a 
"hysterical problem."

In July and August 1984, the veteran was hospitalized for 
drug dependence.  He reported headaches while hospitalized.  
The discharge diagnosis was barbiturate or similarly acting 
sedative or hypnotic dependence, continuous.

In December 1986, the veteran reported during private 
substance abuse screening that when he stopped using his 
prescribed pain medication, he became nervous.  He repeated 
this complaint in November 1991; treatment records from the 
private hospital for the period of December 1991 to March 
1992 reveal a diagnosis of polysubstance abuse.  The 
veteran's wife reported that he became violent when abusing 
his prescription medication, and that he had up to four 
doctors providing him with drugs.

Private hospital treatment records from December 1991 reveal 
a history of prescription medication abuse.  The veteran was 
hospitalized after striking his wife when she tried to call 
his doctor about his medications.  He reported insomnia since 
leaving the military, but did not mention headaches.  The 
diagnosis at discharge was polysubstance abuse and dependence 
by history and a dependent personality disorder.  

On October 1995 VA psychiatric examination, the veteran 
reported that his headaches caused depression, and that he 
felt nervous a lot of the time.  He complained of insomnia, 
and reported hearing voices at times telling him to kill 
himself or his family.  The veteran's claims file was not 
available for review.  Adjustment disorder with mixed 
emotional features, and a personality disorder not otherwise 
specified, were diagnosed.  On a separate examination for his 
headaches, the veteran stated that they caused him to become 
nervous.

In a January 1998 letter, the veteran's treating physician 
reported that he had an anxiety disorder.  In an April 1998 
letter, the physician opined that the anxiety disorder was 
due to headaches which were most likely related to past 
military service.  On a June 1998 form, the veteran's 
treating physician indicated that the veteran could not 
handle stress.  In a June 1999 letter, the doctor summarized 
the veteran's treatment.  He reported that the veteran 
complained of recurrent headaches and anxiety symptoms, and 
had been bothered by these symptoms since leaving the 
military.  It was reasonable to conclude that the conditions 
were related to military service.  The doctors treatment 
records from July 1989 to September 1999 show repeated 
complaints of nervousness.

On September 1998 private psychiatric examination, the 
veteran reported that he had been nervous ever since leaving 
the service; he developed headaches when nervous or upset.  
He sustained trauma to his nose in service, and he continued 
to have severe headaches.  He was currently depressed.  He 
reported flashbacks to his military service, and could not 
tolerate crowds, loud noises, or children.  The relevant 
diagnoses were a chronic and severe generalized anxiety 
disorder and a moderate dysthymic disorder.  The examiner 
opined that the veteran's emotional difficulties appeared to 
be secondary to his service-connected headaches.  He could 
not handle much stress or gainful employment.  In a February 
1999 letter, the doctor stated that the veteran had reported 
emotional difficulties since leaving service.  In June 1999 
correspondence, the doctor repeated her conclusion that the 
veteran's emotional difficulties were more than likely 
secondary to his service-connected headaches.

The veteran and his wife testified at a personal hearing 
before the undersigned in May 1999.  The majority of 
testimony was given by his wife, as the veteran was easily 
confused.  She stated that the veteran's severe headaches 
affected his ability to function in all facets of family 
life.  The veteran's mental problems, such as anxiety and 
depression, were made worse by the headaches.  He was 
irritable and "goes into like a high-pitched rage."

On VA examination in March or April 2000, the examiner 
reviewed the claims file in its entirety.  The veteran 
reported monthly migraines which caused him to avoid people 
and seek quiet, dark places.  Sometimes he vomited.  He also 
had a constant, low grade headache he attributed to the in-
service nose injury.  He did not note any other "nervous or 
emotional problems" although when pressed, he stated that he 
wanted to be calmer and "better about being around people."  
The veteran later stated, "I forgot to tell you how my nerve 
problems started in the service.  I got hit in the head.  In 
the 70's my headaches got worse and worse, and it caused my 
nerves to be the way they are...."  No features of an 
affective disorder were noted, but there was anxiety.  The 
diagnoses were a generalized anxiety disorder, past history 
of polysubstance dependence, possible current Darvocet 
dependence, a dependent personality disorder, and migraine 
headaches.  The examiner opined that the veteran's anxiety 
disorder "has no direct relationship to his migraine 
headaches."  No features of a dysthymic disorder were noted 
at the time of examination.

In medical reports attached to correspondence from the 
veteran received at the Board in June 2002, N.A.R., the 
veteran's treating physician noted that the veteran's 
diagnosis was neurotic depression, and that he reported 
headaches and difficulty dealing with stress.

Analysis

The law provides that service connection will be granted for 
a disability if it is shown that the veteran suffers from 
such disability and that it resulted from an injury suffered 
or disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Certain chronic disabilities, such as psychoses, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Here, there is no competent evidence of any psychiatric 
disorder in service or evidence of a psychosis in the first 
postservice year.  While the veteran has stated on several 
occasions that he has been nervous since leaving the 
military, there is no evidence of any treatment for 
psychiatric complaints at that time.  The first complaint or 
finding of any psychiatric problems was in 1975, seven years 
after his separation from service.  Accordingly, service 
connection for a psychiatric disorder based on such disorder 
being first manifested in service, or on a presumptive basis 
is not warranted.

Service connection may be established for a disability on a 
secondary basis if the claimed disability is shown to be 
proximately due to or the result of a service connected 
disease or injury. 38 C.F.R. § 3.310.  It is the veteran's 
contention that his service-connected headaches have caused 
his current psychiatric disability.  His treating physician 
has opined that that the two are related based on the 
veteran's statements that he has been nervous since 
separation.  However, as noted above, there is no competent 
(medical) evidence of any psychiatric complaints until well 
after separation.  The treating psychiatrist opined that the 
veteran's "emotional difficulties" are secondary to the 
service connected headaches following an extensive 
examination in September 1998 and several follow-up visits.  
However, the most recent VA examination found no link between 
the veteran's psychiatric disability and his military 
service.

The Board finds that the VA examination is more credible and 
probative of the issue than the private opinion.  Although 
both opinions show that detailed examinations were provided, 
and both offer rationale and reasoning for the opinions 
expressed, the private examiner's opinion is based upon a 
questionable factual foundation.  She noted a six year period 
of service in the military; the veteran actually served only 
two.  The veteran reported flashbacks and nightmares about 
his military service, a claim repeated with the VA examiner, 
but generally rescinded when pressed.  He reported insomnia 
and difficulty sleeping due to his nightmares, but earlier 
examiners had attributed this to sleep apnea and caffeine 
abuse.  He reported that he could not work because of 
headaches, but later informed the VA examiner he could not 
work because of physical injuries sustained in a coal mining 
accident in 1978.  Most importantly, however, there is no 
indication that the private psychiatrist reviewed the 
veteran's complete record.  For example, she makes no mention 
of the history of substance abuse,.

Where a medical opinion is based upon a faulty history it has 
no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  While the private opinion here does not rely 
completely on incorrect facts, there are sufficient 
inconsistencies and errors in the recited record to reduce 
the weight afforded it.

The testimony at the personal hearing also does not support 
the veteran's claim.  His wife indicated that the veteran's 
psychiatric problems existed independent of the headaches; 
she stated in response to a question from the representative 
that her husband "had [anxiety, depression, and so forth] 
but it makes it worse when he gets a headache."   While this 
assertion does support a possible claim that the 
service-connected disability aggravated a psychiatric 
disability, the veteran and his wife are both laypersons, and 
as such are not competent to offer opinions requiring medical 
expertise or training.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  No doctor has provided an opinion 
supporting a theory of entitlement based on a nonservice-
connected disability aggravating a service connected 
disability.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim, 
and that service connection is not warranted.  The provisions 
of 38 U.S.C.A. § 5107(b) are not applicable here, as the 
evidence is not in a state of approximate equipoise.


ORDER

Service connection for a psychiatric disorder, claimed as 
secondary to service-connected headaches, is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

